Title: Abigail Adams to John Thaxter, 18 July 1782
From: Adams, Abigail
To: Thaxter, John


     
      
       July 18th 1782
      
     
     Aya—Eliza—and is it thus you honour the bare resemblance, thus place round your Neck the Ideal Image, the unanimated form of one, whom if he were present would not be thus distinguished. Virgin Modesty and conscious honour would then forbid this publick mark of affection unless it were sanctified by choise.—But why Sir has the painter been so deficient—it is barely a likeness of you—he has not taken that Manly jesture, that dignity of air and address which should have been the distinguising lines in the portrature?
     Sweet Sensibility Source of all that is pleasing in our joys or painfull in our Sorrows—to thee is the portrait indebted for a favour that would kindle a fervour in the Breast of the original in any climate, less unfriendly to the tender passion than the Humid Batavian.
     Let me comfort you with the pleasing intelligence that you are kindly rememberd by all the Fair circle of your Female acquaintance since it appears by all your Letters that you consider there regard as Essential to your happiness—and who that knows Humane Nature but must acknowledge that the Social affections between the Sexes where purity of sentiment and politeness of Behaviour are preserved constitutes the principal felicity of Life. It is in the company of the virtuous Fair that Rusticity and asperity are softned and refined into Benevolence and philanthropy. There the Graces may be acquired without sacrificeing the virtues.
     I have been interupted by company, my thread is Broken. I will take an other Subject. You have heard I suppose that Gillion arrived at Philadelphia some time in June but not a line of all the Letters you put on Board have yet come to hand or ever will I suppose, for Dr. Waterhouse left Gillion at the Havanna, but his ill fortune persued him, for he was captured upon his passage Home and all his Letters thrown over.—Major Jackson has been fighting a duel with Gillion and was wounded in the thigh, not dangerously I believe. This detestable practise I abhor and hold it inconsistant with the principals of Religion, in no sense better than Murder or Suiside. Can the fault of an other contaminate the Honour of a Man who is noway accessary to it? And is there any speicies of honour repugnant to virtue? The Man whose life is uniformly virtuous will be in no danger of the imputation of cowardice for abstaining from Murder, but on the other hand he who is not invariably restrained by the fear of evil will hardly be thought to refuse a challange from moral restraints, since his virtue is more than suspicious whose conscientious Scruples accompany only those Sins which are attended with danger. But he who has a due sense of religion will not willingly bid defiance to his Creator by ungratefully disowning a Blessing in mercy bestowed, or robbing it from an other. I have hopes my worthy Friend that however custom may have sanctified this Breach of the Laws of God and Man, your virtue and good Sense will deter you at all times, and upon all occasions, from so immoral and absurd a custom. It is a philosophick observation, that he who deserves an affront has no right to resent it, and he who is base enough to affront an other without cause is unworthy of any thing but contempt.
     Adieu my dear Sir I am hurried to close my Letters least the vessel sail without them. Your Friends propose writing by this opportunity, but I fear they will be too late.
     Mrs. Dana was well yesterday. Our dear and worthy Friend Mr. Cranch is in a poor way. I wrote you particularly by the Enterprize concerning him.
     Yesterday was celebrated a publick and Brilliant commencement. I will forward a catalogue by the first opportunity. With regard to politicks, we have a perfect tranquility. We sensibly feel the loss of our Allies, but we shall not be induced to listen to any terms which haughty Britain may offer short of independance. Congress refused a passport for Morgan Carltons Secretary, and the different States are by their resolutions in their different assemblies renouncing the Idea of treating, and scorn a National Breach of Faith. Thus I see no prospect of the desireable object peace—but if we cannot make peace, at least make War. But once more adieu. I have so many last words that tis with reluctance I bring myself to that of
     
      Portia
     
     
      Forgive all inaccuracies I write in great haste.
     
    